ICJ_042_PortBeyrouthSRO_FRA_LBN_1960-01-06_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DELA
SOCIETE RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 6 JANVIER 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 6 JANUARY 1960
La présente ordonnance doit être citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepéts
de Beyrouth et de la Société Radio-Orient
(France c. Liban),
Ordonnance du 6 janvier 1960 : C. I. J. Recueil 1960, p. 3.»

This Order should be cited as follows:

“Case concerning the Compagnie du Port, des Quaïs et des
Entrepéts de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 6 January 1960 : 1.C.]. Reports 1960, p. 3.”

 

N° de vente : 994
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1960

6 janvier ANNEE 1960

Réle général
n° 42
6 janvier 1960

 

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DE LA
SOCIETE RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 62 du Règlement

de la Cour;

Vu l'ordonnance du 15 octobre 1959 prorogeant au 29 décembre
1959 le délai fixé pour le dépôt du contre-mémoire du Gouverne-

ment libanais;

Considérant que dans le délai ainsi fixé le Gouvernement libanais
a déposé certaines exceptions préliminaires et a prié la Cour de
dire et juger que la requête du Gouvernement français est irrece-

vable:

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans
lequel la Partie adverse pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires;

Fixe au 10 février 1960 la date d’expiration du délai dans lequel
le Gouvernement français pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions soulevées par le

Gouvernement libanais.
4
4 COMPAGNIE DU PORT DE BEYROUTH (ORD. 6 1 60)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le six janvier mil neuf cent soixante,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement aux Gou-
vernements français et libanais.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
